Citation Nr: 1215352	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-48 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina




THE ISSUE

Entitlement to a rating in excess of 30 percent for degenerative joint disease of the right shoulder, status-post right shoulder injury (right shoulder disability).  




ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971.  

This case came before the Board of Veterans' Appeals (Board) on appeal of November 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

When the case was before the Board in January 2012, the claims of entitlement to increased ratings for lichen planus and right shoulder disability were remanded.  A February 2012 rating decision awarded a 60 percent rating for the Veteran's lichen planus, and assigned an effective date of April 24, 2008-the date the Veteran filed his claim for increase.  This rating satisfies the Veteran's appeal as to the lichen planus claim as he was awarded the maximum rating under the only applicable criteria and for the entire timeframe on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the only issue remaining on appeal is the increased rating claim for his right shoulder disability.  


FINDINGS OF FACT

The Veteran's right shoulder disability is manifested by limitation of shoulder flexion to no less than 50 degrees, limitation of shoulder abduction to no less than 70 degrees, with pain on motion.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5201 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a May 2008 letter, prior to the rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in February 2012.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder that would be appropriate for use when evaluating arthritis in the shoulder.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerous move as one piece), a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity.  A 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable.  A 50 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Currently, the Veteran's degenerative joint disease of the right shoulder is rated under Diagnostic Code 5201, which pertains to limitation of motion of the arm.  Under this code a 20 percent disability rating is warranted when range of motion of the major upper extremity is limited to the shoulder level.  A 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels.  A 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, which pertains to impairment of the humerous, a 20 percent disability rating is warranted when there is malunion of the humerous with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level.  A 30 percent disability rating is warranted when there is malunion of the humerous with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  A 50 percent disability rating is warranted when there fibrous union of the humerous in the major upper extremity.  A 60 percent disability rating is warranted when there is nonunion of the humerous (false flail joint) in the major upper extremity.  A maximum disability rating of 80 percent is warranted when there is loss of humerous head (flail shoulder) in the major upper extremity.

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 10 percent disability rating is warranted where there is malunion of the clavicle or scapula of the major upper extremity; or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement.  A 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

By way of background, the Veteran was originally awarded service connection for a right shoulder disability in a November 2002 rating decision and was assigned a 30 percent rating, effective May 22, 2002.  He filed his current request for an increase in April 2008.  The RO proposed to reduce the rating in a November 2008 rating decision, and reduced it in a February 2009 rating decision.  This issue was appealed and when it came before the Board in January 2012, the Board found that the reduction was improper and the 30 percent rating was restored.  The issue of entitlement to a rating in excess of 30 percent for the Veteran's right shoulder disability remains.  

VA outpatient treatment records dated just prior to the Veteran's request for increase document no complaint related to the right shoulder.  The Veteran was afforded a VA joints examination in June 2008.  The Veteran reported having residuals since the 1970 injury, and being unable to raise his right arm like he could raise his left.  He stated that these symptoms hindered his ability to get dressed and caused constant, moderate to severe pain in the right shoulder.  This pain was localized in the joint, but he did not have incapacitating episodes and there had been no dislocations in the last two years.  The Veteran further reported that his symptoms had been getting worse and his pain was more severe, but without flare-ups.  

Physical examination of the right shoulder revealed no swelling, crepitus, or instability.  There was tenderness appreciated over the AC joint and glenohumeral joint.  Range of motion testing revealed right shoulder abduction from 0 to 100 degrees, with pain at 90 degrees; forward elevation from 0 to 105 degrees, with pain at 95 degrees; and internal and external rotation from 0 to 90 degrees without pain.  X-rays revealed degenerative changes of the AC and glenohumeral joints, as well as degenerative changes of the rotator cuff attachment.  

Private treatment records, dated in 2009, show the Veteran's complaints of right shoulder pain, and inability to raise his right arm up.  The Veteran also reported increased pain in the right shoulder in the past two years and some slight relief with shots of cortisone.  

The Veteran was afforded another VA joints examination in October 2010, during which he reported progressively worse right shoulder pain.  He reported giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  He endorsed weekly episode of both locking and dislocation or subluxation.  The Veteran reported severe flare-ups of his right shoulder symptoms occurring every two to three weeks and lasting for one to two days.  Pain is precipitated by lifting heavy objects or raising his right arm and the Veteran uses pain medication and rest for treatment.  The Veteran stated he experiences decreased range of motion during periods of flare-ups.  

Physical examination revealed recurrent shoulder dislocation and guarding of all movements of the right shoulder joint.  Range of motion testing of the right arm revealed flexion from 0 to 10 degrees, abduction from 0 to 90 degrees, and internal and external rotation from 0 to 10 degrees.  The examiner found objective evidence of pain with active motion on the right side, as well as pain following repetitive motion.  There was no additional limitation following three repetitions of ranges of motion.  There was no evidence of ankylosis of the right shoulder joint.  X-rays again confirmed degenerative changes of the right shoulder joint.  His diagnosis of degenerative joint disease of the right shoulder was confirmed, and the examiner opined this caused significant effects on his usual occupation due to pain.  It also caused moderate to severe effects on many of his activities of daily living.  

The Veteran was also sent for an independent medical examination in October 2010, during which he reported similar symptoms as in the previous examination.  Range of motion testing revealed right shoulder flexion to 120 degrees, with pain at 110 degrees; abduction to 140 degrees, with pain at 130 degrees; external rotation to 40 degrees, with pain at 35 degrees; and internal rotation to 45 degrees with pain at 40 degrees.  The examiner indicated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination following repetitive use.  

In March 2011, a VA clarification report was made to reconcile the October 2010 VA examination report and the October 2010 independent medical examination report.  A VA physician's assistant (PA) opined that the independent medical examination report shows the findings most likely associated with the Veteran's right shoulder disability.  In so opining, he indicated that the Veteran continues to work in a maintenance profession and if his shoulder disability were as severe as noted in the October 2010 VA examination findings, he would be unemployable.  Ultimately, the PA found the October 2010 independent examination report findings to be more plausible.  

The Veteran was afforded another VA examination of the right shoulder in February 2012.  The Veteran reported experiencing flare-ups once every two months, lasting a week, and causing decreased range of motion.  Range of motion testing of the right shoulder revealed flexion to 80 degrees, with pain at 50 degrees and abduction to 80 degrees, with pain at 70 degrees.  Following repetitive motion, the Veteran's right shoulder flexion and abduction both end at 80 degrees.  The examiner indicated that the Veteran did not have any additional limitation of motion of the right shoulder and arm following repetitive testing.  The examiner found functional loss or impairment in the right shoulder and arm after repetitive use causing pain, less movement, weakened movement, and excess fatigability.  

The examiner also appreciated localized pain/tenderness in the right shoulder with guarding of movement.  There was no diminished muscle strength, nor was there evidence of ankylosis in the right shoulder joint.  All rotator cuff tests in the right shoulder were positive, and the Veteran endorsed recurrent subluxation and mechanical symptoms.  The examiner noted the Veteran experienced infrequent episodes of guarding of all right arm movements.  The examiner found no AC joint disability or other impairment of the clavicle or scapula, but there was tenderness appreciated on palpation of the AC joint.  X-rays of the right shoulder revealed evidence arthritis.  The examiner found that the Veteran's right shoulder disability impacted the Veteran's ability to work inasmuch as it takes him longer to complete his tasks due to decreased range of motion and pain with certain movements, but the Veteran did not miss work due to his right shoulder disability.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for his left shoulder disability.  The Board notes that, at worst, his right shoulder flexion is limited to 50 degrees (including consideration of pain), and his right shoulder abduction is only limited to 70 degrees.  The Board has considered the October 2010 VA examination report showing the Veteran's right arm flexion as limited to 10 degrees, but finds that this is inconsistent with the other medical evidence of record, and it is unlikely given his prior and later range of motion findings in the right shoulder joint.  Thus, at worst, his right shoulder flexion is limited to 50 degrees, and abduction to 70 degrees.  

The Board acknowledges that the Veteran certainly has significant limitation of motion of the right shoulder.  This range of motion most nearly approximates motion of the arm limited to midway between the side and shoulder level, considering flare-ups as described.  This is consistent with the current 30 percent rating for the major arm under Diagnostic Code 5201.  The evidence does not show that his right arm motion is limited to 25 degrees from the side.  As noted above, his right shoulder abduction is to 70 degrees.  

Although the Veteran has limitation of motion, the VA examiners clearly stated that the Veteran did not have ankylosis of the right shoulder, and therefore, an evaluation under Diagnostic Code 5200 would not be appropriate.  38 C.F.R. § 4.71a.

The Board has considered whether the Veteran may be entitled to a rating in excess of 30 percent pursuant to Diagnostic Code 5202.  First, the medical evidence of record does not show the Veteran to have malunion of the humerus.  Second, although he is shown to have recurrent dislocations of the scapulohumeral joint, the February 2012 examiner found these episodes to be infrequent and caused guarding of movement only.  This would warrant no higher than a 20 percent rating for the major extremity.  Thus, the Veteran would not be entitled to a higher rating under this Diagnostic Code.  38 C.F.R. § 4.71a.

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5203.  However, there is no evidence of record which shows that the Veteran has impairment of the clavicle or the scapula.  In fact, the most recent VA examiner in February 2012 found no impairment of the clavicle or scapula.  Therefore, a separate evaluation is not in order.  38 C.F.R. § 4.71a.

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA and the statements he made to VA examiners.  

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than that currently awarded.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 30 percent schedular rating.  

The Board has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not show, that his right shoulder disability on appeal renders him unemployable.  Accordingly, a claim for TDIU is not raised by this appeal. 

In sum, based on the evidence and analysis above the Board has found the criteria for evaluation of the service-connected right shoulder disability in excess of 30 percent are not met.  Accordingly, the claim must be denied. 

The evidence in this case preponderates against the claim and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


							(CONTINUED ON NEXT PAGE)

ORDER

A disability rating in excess of 30 percent for right shoulder disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


